admitted, see State Bar of California Rule 5.82(2) (2011), resulting in the
                California Bar later filing a petition to have hiin disbarred. 1 See State Bar
                of California Rules 5.83(C)(1) and 5.85(A) (2011) (requiring California bar
                counsel to file a petition for disbarment if an attorney fails, within 180
                days, to have a default entered in a disciplinary proceeding set aside or
                vacated).
                            The admitted facts demonstrate that Stuart was convicted of
                17 counts of harassment because he initiated or sent approximately 21
                telephone calls or e-mails to his ex-wife •that were threatening and
                intended to harass or frighten her. While the State Bar Court found that
                repeated harassing by telephone or e-mail does not always involve conduct
                warranting discipline, it concluded that Stuart's harassment of his ex-wife
                did involve moral turpitude, and thus, warranted discipline. It further
                determined that because Stuart failed to have the default entered against
                him set aside, disbarment was warranted under State Bar of California
                Rule 5.85. Following the State Bar Court's entry of an order
                recommending that Stuart be disbarred, the California Supreme Court
                entered an order disbarring him from practicing law in California.
                Nevada disciplinary proceedings
                            Before receiving the notice of disbarment, the Nevada Office of
                Bar Counsel filed a petition in this court under SCR 111(4) based on
                Stuart's California convictions, which was docketed as Docket No. 60061.
                Because this court's initial review of that matter indicated that Stuart's


                      'The State Bar Court order recommending that Stuart be disbarred
                notes that, shortly after default was entered, Stuart made two calls to the
                State Bar stating his intent to challenge the default and submitted a
                pleading entitled "Opposition" to the State Bar, which contained no proof
                of service and was not filed with the State Bar Court. Stuart, however,
SUPREME COURT
                never filed a request to have the default entered against him set aside.
        OF
     NEVADA
                                                      2
(0) 1947A
                convictions did not appear to meet the definition of serious crime set forth
                in SCR 111(6), but were not for minor offenses and adversely reflected on
                his fitness to practice law, he was directed to show cause why he should
                not be temporarily suspended and referred for discipline in accordance
                with SCR 111(9). See In re Discipline of Stuart, Docket No. 60061 (Order
                to Show Cause, October 18, 2012). Stuart did not respond to the show
                cause order, however, and this court ordered him temporarily suspended
                and referred him to the Southern Nevada Disciplinary Board for further
                proceedings based on the California convictions and his failure to respond
                to the show cause order.     See id. (Order of Temporary Suspension, June
                21, 2013).
                             Following Stuart's California disbarment, Nevada bar counsel
                filed this petition for reciprocal discipline, noting that Stuart's conviction
                violated SCR 111 (regarding attorneys convicted of crimes) and RPC 8.4(b)
                (providing that a criminal act that adversely reflects on an attorney's
                fitness as a lawyer is professional misconduct). The petition correctly
                notes that the California State Bar Court order recommending Stuart's
                disbarment identifies no aggravating factors and indicates that Stuart had
                no record of prior discipline. Stuart did not file a response to the petition
                and the time to do so has passed. 2 See SCR 114(3) (allowing an attorney
                15 days to file a response to a petition for reciprocal discipline)
                             SCR 114 mandates the imposition of identical reciprocal
                discipline unless one of four exceptions applies. We conclude that one of
                the four exceptions exists in this matter, specifically, that the misconduct
                warrants different discipline in this state. SCR 114(4)(c). In particular,


                      2 All orders and other documents mailed to Stuart by this court in
                both this matter and the related proceeding in Docket No. 60061 have
SUPREME COURT
                been returned to this court.
     OF
   NEVADA
                                                       3
(D) 1947A 4WD
                we conclude that disbarment is not warranted because disbarment in
                Nevada is not equivalent to the disbarment imposed on Stuart in
                California, as disbarment in Nevada is irrevocable while in California an
                attorney may seek reinstatement after five years.              See SCR 102(1);
                California Rules of Procedure of State Bar, Rule 5.442(B).
                              Accordingly, we grant the petition for reciprocal discipline, but
                instead impose discipline in Nevada that is equivalent to the disbarment
                discipline imposed in California. Therefore, Stuart is hereby suspended
                from the practice of law for five years. Stuart must petition this court for
                reinstatement pursuant to SCR 116. Stuart shall comply with SCR 115
                and the State Bar of Nevada shall comply with SCR 121.1.
                              It is so ORDERED.



                                                                      , C.J.




                Pickering                                    Hardesty




                Parraguirre                                  Douglas




                                                             Saitta


                cc:   David A. Clark, Bar Counsel
                      Colbern Cox Stuart, HI
                      Jeffery R. Albregts
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A